

Exhibit 10.30


PROMISSORY NOTE


$[_______]
November 29,  2010

 
FOR VALUE RECEIVED, pursuant to the terms of this Promissory Note (the
“Promissory Note”), Essex Rental Corp. (the “Maker”) promises to pay to the
order of [_____________] (the “Holder”) at the Holder’s address set forth in
Section 18 hereof or at the Holder’s option, at such other place as may be
designated, in writing, from time to time by the Holder, the principal sum of
[_________________] dollars ($[_______]), together with interest, in lawful
money of the United States of America, payable as provided below.
 
1.           The principal portion of this Promissory Note shall bear interest
at the rate of 10% per annum (the “Original Interest Rate”), subject to
adjustment in accordance with Section 2 hereof.  Interest under this Promissory
Note shall be calculated on the basis of a 360 day year for the actual number of
days elapsed.  In no event shall the interest charged hereunder exceed the
maximum interest rate permitted by law.
 
2.           Accrued but unpaid interest on this Promissory Note shall be due
and payable annually in arrears on December 31st of each year (each an “Interest
Payment Date”) until the Maker’s obligations hereunder shall have been satisfied
in full.  In the event that the Maker shall fail to pay all or any portion of
the accrued and unpaid interest on the applicable Interest Payment Date, the
interest rate then in effect shall be increased by 100 bps for the 12 month
period commencing on the date immediately following such Interest Payment Date;
provided, however, that if the Maker shall pay the accumulated amount of accrued
and unpaid interest at any time outstanding prior to the Maturity Date (as
defined below), the interest rate in effect from and after such payment date
shall revert to the Original Interest Rate; provided, further, if all or any
part of this Promissory Note or any other amount due and payable hereunder is
not paid when due on the Maturity Date (whether by reason of acceleration or
otherwise), such unpaid amount shall, to the maximum extent permitted by
applicable law, for each day during the period from the date of the Maturity
Date until it shall be paid in full, accrue interest at an interest rate equal
to 1800 basis points.
 
3.           The entire principal balance, plus all accrued and unpaid interest
outstanding hereunder shall be due and payable on the earlier of (i) December
31, 2013, or (ii) the date any indebtedness evidenced by this Promissory Note
and all other sums due under this Promissory Note shall become due and payable
pursuant to Section 8 hereof (such earlier date, the “Maturity Date”).
 
4.           Unless otherwise specified by Holder, all payments with respect to
any outstanding indebtedness hereunder will be applied first to reimburse Holder
for any expenses, costs, fees, and disbursements (including attorneys’ fees and
disbursements) incurred and due hereunder, second to the payment of accrued
interest, and third (to the extent that the amount of such payment exceeds the
amount of all such accrued interest) to the payment of principal. If any amount
under this Promissory Note becomes due and payable on a Saturday, Sunday, or
other day on which banks are closed or may be permitted to close in New York
City, the maturity of such payment shall be extended to the next succeeding
Business Day. “Business Days” shall mean any days other than a Saturday, Sunday,
or a day on which banks in New York City are closed or may be closed.
 
 
1

--------------------------------------------------------------------------------

 

Exhibit 10.30
 
5.           The Maker may prepay without premium or penalty of any kind all or
any portion of the outstanding principal amount due under this Promissory Note,
on any date or dates prior to the Maturity Date, provided, that such payment is
accompanied by all accrued and unpaid interest on the principal so prepaid up to
and including the date of such prepayment.
 
6.           The amount and date of each repayment of principal thereof shall be
recorded by Holder on Schedule I attached hereto or a continuation thereof, and
any such recordations shall constitute prima facie evidence of the information
so recorded, absent manifest error; provided, however, that the failure of
Holder to make any such recordations (or any error made in such recordations)
shall not in any manner affect the obligation of Maker to repay the outstanding
principal balance hereunder and all accrued and unpaid interest thereon.
 
7.           All payments by the Maker of principal of, or interest on, any
indebtedness evidenced by this Promissory Note and all other sums due under this
Promissory Note shall be made free and clear of and without deduction for any
setoff or counterclaims, or any taxes, fees, or other charges of any nature
whatsoever imposed by any taxing authorities.
 
8.           If one or more of the following events (individually, an “Event of
Default”, and collectively, “Events of Default”) shall occur and be continuing,
whether such occurrences shall be (i) voluntary, (ii) involuntary, or (iii)
effected by operation of law or pursuant to or in compliance with any judgment,
decree, or order of any court or any order, rule, or regulation of any
administrative or governmental body:
 
(a)         default shall be made in the due and punctual payment of the
principal of, and interest on, this Promissory Note on the Maturity Date;
 
(b)         any representation or warranty to the Holder contained in this
Promissory Note or (ii) set forth in that certain Agreement, dated as of October
29, 2010, between and among Knott Partners, L.P., Shoshone Partners, L.P.,
Mulsanne Partners, L.P., Knott Partners Offshore Master Fund, L.P., Knott
Partners Offshore (SRI) Fund Limited, and the Maker (the “Debt Exchange
Agreement”), in each case, shall be false in any material respect on or as of
the date when made or deemed made;
 
(c)         the Maker shall breach any covenant or agreement made herein and any
such breach shall continue unremedied for a period of more than ten (10) days
after written notice thereof from the Holder to the Maker;
 
(d)         (i)  the Maker shall commence any case, proceeding, or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to the Maker or seeking to
adjudicate the Maker as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to the Maker or its debts, or (B) seeking appointment
of a receiver, trustee, custodian, or other similar official for the Maker or
for all or any substantial part of its assets, or the Maker shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Maker any case, proceeding or other action of a nature referred to
in clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) the Maker shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i) or (ii) above; or (iv) the Maker shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; and
 
 
2

--------------------------------------------------------------------------------

 

Exhibit 10.30
 
(e)         any “Event of Default” under (i) that certain Second Amended and
Restated Loan and Security Agreement, dated as of March 6, 2008, between and
among Essex Crane Rental Corp., as borrower, Essex Holdings, LLC, as guarantor,
and the agents and lenders party thereto (as may be amended from time to time,
the “Loan Agreement”), or (ii) any credit facility to be entered into by the
Maker or any of its affiliates in connection with the Bid (as defined in the
Debt Exchange Agreement), in each case, shall have occurred and be continuing;
 
then, (i) if such event is an Event of Default specified in paragraph (d) above
with respect to the Maker, automatically any indebtedness evidenced by this
Promissory Note and all other sums due under this Promissory Note shall
immediately become due and payable, and (ii) if such event is any other Event of
Default, the Holder shall have the right, exercisable at its absolute and sole
discretion at any time thereafter, upon written notice thereof to the Maker, to
declare any indebtedness evidenced by this Promissory Note and all other sums
due under this Promissory Note to be due and payable forthwith, whereupon the
same shall become immediately due and payable without presentment, demand,
protest, or notice of any kind whatsoever, all of which are hereby expressly
waived by the Maker.  Time for payment extended by law shall be included in the
computation of interest.
 
9.           The Maker hereby represents, warrants, and agrees that:
 
(a)         this Promissory Note is a valid and binding obligation of the Maker,
enforceable against the Maker in accordance with and subject to its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
 
(b)         it will make indefeasible payment in full of all amounts due under
this Promissory Note as and when due hereunder in accordance with and subject to
the terms of this Promissory Note, without claiming or asserting any discount,
defense, breach of warranty, breach of contract, setoff, counterclaim, or other
right with respect to any of the contracts or arrangements entered into with or
by the Holder or any of its affiliates;
 
(c)         the obligations represented by this Promissory Note are and shall be
for all purposes and times absolute irrespective of any setoff, claim,
counterclaim, defense, or other right which the Maker may have against anyone
for any reason whatsoever;
 
(d)         the Guarantor (as defined in the Loan Agreement) and the Borrower
(as defined in the Loan Agreement) have current capacity pursuant to Section
9.11 of the Loan Agreement to make a distribution to the Maker for purposes of
paying the entire principal balance, plus all accrued and unpaid interest
outstanding hereunder, as well as all other amounts due and payable hereunder,
in each case, as if such amounts were due and payable on and as of the date
hereof.
 
 
3

--------------------------------------------------------------------------------

 

Exhibit 10.30
 
10.         The Maker hereby covenants that it will cause to be promptly and
duly taken, executed, acknowledged, or delivered all such further acts,
conveyances, documents, and assurances as the Holder may from time to time
reasonably request in order to carry out the intent and purposes of this
Promissory Note. To the maximum extent permitted by law, the Maker hereby waives
the benefit of any law or regulation to the extent inconsistent with any of the
terms and conditions hereof.
 
11.         No failure by the Holder hereof to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by such Holder of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy.  The rights and remedies of the Holder hereof as herein
specified are cumulative and not exclusive of any other rights or remedies which
such Holder may otherwise have.
 
12.         No modification, rescission, waiver, forbearance, release or
amendment of any provision of this Promissory Note shall be made, except by a
written agreement duly executed by the Maker and the Holder.
 
13.         This Promissory Note is made in the State of New York and shall be
governed by and construed in accordance with the laws of said State, without
regard to conflict of laws principles. Any dispute arising out of or relating to
this Promissory Note shall be resolved exclusively by state or federal courts
sitting in New York County, State of New York. The Maker and the Holder hereby
irrevocably submit to the jurisdiction of any such court and waive any objection
to such jurisdiction, including, without limitation, the defenses of
inconvenient forum and lack of personal jurisdiction.
 
14.         Maker hereby waives presentment, protest, notice of dishonor, and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.
 
15.         The Maker and, by its acceptance hereof, the Holder and each of
their successors and assigns hereby irrevocably and unconditionally waive trial
by jury in any legal action and/or proceeding arising on, out of or by reason of
this Promissory Note, or any document entered into or in connection herewith or
therewith.
 
16.         The Maker agrees to pay all collection and other expenses, court
costs, and reasonable attorneys’ fees and disbursements (whether or not
litigation is commenced) which may be incurred in connection with the collection
or enforcement of this Promissory Note
 
17.         The Maker agrees to indemnify the Holder and to hold the Holder and
any of its officers, directors, employees, or agents harmless from any loss,
expense, cost, fees, or disbursements (including attorneys’ fees and
disbursements) which such Holder may sustain or incur as a consequence of a
default by the Maker whether in the payment when due of the principal amount of
or interest on this Promissory Note.  The indemnity provisions of this Section
18 shall survive termination of this Promissory Note.
 
18.         Any notice called for hereunder shall be deemed properly given if
(a) sent by certified mail, return receipt requested, (b) personally delivered,
(c) sent by a nationally recognized courier service providing receipt of
delivery, (d) sent by facsimile, to the address or facsimile number set forth
below, or such other address or facsimile number as either the Maker or Holder
may designate by providing written notice to the other party in accordance with
this Section 18:
 
 
4

--------------------------------------------------------------------------------

 

Exhibit 10.30
 
If to the Maker:
 
Essex Rental Corp.
1110 Lake Cook Road, Suite 220
Buffalo Grove, IL 60089
Facsimile No.: (847) 215-6502
Attn: Chief Financial Officer
Facsimile No.: (847) 215-6535
 
With a copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Attn: Todd J. Emmerman
Facsimile No.: (212) 894-5873


If to the Holder:
 
[                                     ]
 
With a copy to:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY  10036
Attn: Douglas A. Rappaport
Facsimile No.: (212) 872-1002
 
20.         Any provision hereof which may be held invalid or unenforceable
under any applicable law shall not affect the validity or enforceability of any
other provision hereof, and to this extent the provisions hereof shall be
severable.
 
21.         Except as expressly provided herein, this Promissory Note may not be
amended or otherwise modified except by a written instrument signed by the Maker
and the Holder.
 
22.         This Promissory Note is a registered promissory note as follows:
 
(a)         the Maker shall cause to be kept at the Maker’s principal office a
register for the registration and transfer of the Promissory Note (the “Note
Register”).  The names and addresses of the Holders, the transfer of this
Promissory Note, and the names and addresses of the transferees of this
Promissory Note shall be registered in the Note Register.
 
(b)         the Person in whose name this Promissory Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes of
this Promissory Note and the Maker shall not be affected by any notice to the
contrary, until due presentment of this Promissory Note for registration of
transfer so provided in this Section 22. Payment of or on account of the
principal, interest, and any other amount paid on this registered Promissory
Note shall be made to (or based upon the written order of) such registered
holder.
 
 
5

--------------------------------------------------------------------------------

 

Exhibit 10.30
 
(c)         Upon surrender of this Promissory Note for registration of transfer
or exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder or its attorney duly authorized in writing and accompanied by
the address for notices of each transferee of this Promissory Note or part
thereof), the Maker shall duly execute and deliver, at such Maker’s expense, one
or more new promissory notes (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of this surrendered Promissory Note.  Each such new promissory note shall be
payable to such person as such holder may request and shall be substantially in
the form of this Promissory Note.  Each such new promissory note shall be dated
the date of this surrendered Promissory Note.
 
[Signature Page Follows]


 
6

--------------------------------------------------------------------------------

 

Exhibit 10.30
 
IN WITNESS WHEREOF, the Maker has executed this Promissory Note as of the date
first written above.



 
MAKER:
     
ESSEX RENTAL CORP.
     
By:
   
Name:
   
Title:
 



Signature Page to Promissory Note


 
 

--------------------------------------------------------------------------------

 



 
Title:
             

 
 
 

--------------------------------------------------------------------------------

 

Schedule I
 
PAYMENTS OF PRINCIPAL
 
Amount of Principal
Paid or Prepaid
 
Unpaid Principal
Balance
 
Notation Made By
 
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 